                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      SYED NAZIM ALI,                                    Case No. 19-cv-02915-EJD (SVK)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING
                                   9             v.                                          DISCOVERY DISPUTES
                                  10      NEC ENTERPRISE COMMUNICATIONS                      Re: Dkt. Nos. 24, 25
                                          TECHNOLOGIES INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of Plaintiff’s “Separate Statement on Discovery Dispute on RFP Set

                                  14   One” (Dkt. 24) and Defendant’s “Response to Plaintiff’s Defective ‘Separate Statement on

                                  15   Discovery Dispute on RFP Set One’” (Dkt. 25).

                                  16          First, the Parties are directed to the Case Management Order (Dkt. 17), which refers all

                                  17   discovery disputes to the undersigned Magistrate Judge. Second, the Parties are further directed to

                                  18   Magistrate Judge van Keulen’s standing order, “Civil Scheduling And Discovery Standing

                                  19   Order,” https://www.cand.uscourts.gov/svkorders, which directs the Parties to submit a joint

                                  20   statement setting forth the dispute “in a coordinated format that easily allows for comparison.”

                                  21          Finally, the Parties are directed to meet and confer and jointly submit in chart format each

                                  22   disputed request, a brief statement of Plaintiff’s position as to relevance and a brief statement of

                                  23   Defendant’s objection. The Parties are encouraged to set forth their respective positions as to each

                                  24   disputed request succinctly, without boiler plate statements or argument. The Parties’ joint

                                  25   statement is due on October 17, 2019, and the Parties are to reserve Thursday, October 24 at

                                  26   10:00 a.m. for a discovery hearing. Counsel and pro se Plaintiff are required to appear in person.

                                  27   ////

                                  28   ////
                                   1          The Parties are further ordered to continue to engage in robust meet and confer efforts in

                                   2   advance of the hearing.

                                   3          SO ORDERED.

                                   4   Dated: October 10, 2019

                                   5

                                   6
                                                                                                   SUSAN VAN KEULEN
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
